Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 20, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict was based upon insufficient evidence and is against the weight of the evidence with respect to his identity as the seller. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Evidence presented at trial established that the defendant was arrested following a "buy and bust” operation during which he sold cocaine to an undercover police officer. The defendant’s description matched that given by the undercover officer shortly after the transaction. Moreover, at the trial, the undercover officer identified the defendant as the seller, and further testified that he knew the defendant from the neighborhood. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either without merit or not warranting reversal. Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.